Exhibit 10.1

 



THIS PROMISSORY NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), APPLICABLE STATE SECURITIES LAWS, OR
APPLICABLE LAWS OF ANY FOREIGN JURISDICTION. THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE
OFFERED, SOLD, PLEDGED, HYPOTHECATED, RENOUNCED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS AND IN THE ABSENCE OF COMPLIANCE WITH APPLICABLE LAWS OF
ANY FOREIGN JURISDICTION, OR THE AVAILABILITY OF AN EXEMPTION FROM THE
REGISTRATION PROVISIONS OF THE ACT AND APPLICABLE STATE SECURITIES LAWS.

 

PROMISSORY NOTE



$ 2/25/2015



FOR VALUE RECEIVED, InterCloud Systems, Inc., a Delaware corporation with a
place of business at 1030 Broad Street, Suite 102, Shrewsbury, New Jersey 07702
(“Company”), promises to pay to the order of ___________, together with its
assignees, transferees and successors in interest (collectively, “Holder”), in
lawful money of the United States of America the principal sum of ___________
Dollars ($ ), together with 3% interest per annum on such principal sum (the
“Interest Rate”). All unpaid principal, together with any accrued and unpaid
interest, and all expenses, fees and other amounts payable hereunder, shall be
due and payable on the earliest of: the Maturity Date, as defined below or (ii)
the date on which such amounts are due and payable upon or after the occurrence
of an Event of Default, as defined below, provided that prior to repaying this
Note, the Company shall obtain from Holder the written statement of whether
Holder chooses to be repaid or waive such default (in which case the Note would
remain outstanding). The Maturity Date for this Note (the “Maturity Date”) shall
initially be January 1, 2018.

 

This Note is subject to the terms, conditions and provisions set forth below:

 

1.             Definitions. As used in this Note, the following capitalized
terms have the following meanings:

 

“Common Stock” means Company’s issued and outstanding common stock as registered
under the Securities Act and traded on any Trading Market.

“Event of Default” has the meaning given in Section 4 hereof.

 

1

 





 

“Fundamental Transaction” means any transaction or series of related
transactions whereby the Company, directly or indirectly, effects a (i) merger
or consolidation of the Company with or into another Person, (ii) sale, lease,
license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets, (iii) purchase offer, tender offer or exchange
offer (whether by the Company or another Person) that is completed pursuant to
which holders of shares of Common Stock are permitted to sell, tender or
exchange their shares for other securities, cash or property, (iv)
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which all outstanding shares of Common
Stock are effectively converted into or exchanged for other securities, cash or
property, or (v) consummation of the transactions contemplated by a stock or
securities purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination).

 

“Maximum Rate” has the meaning given in Section 2 hereof.

“New Note” has the meaning given in Section 8 hereof.

“Note Register” has the meaning given in Section 8 hereof.

“Obligations” shall mean and include any and all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by Company to Holder of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of this Note.

 

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted on a Trading Market, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the Pink Sheets, LLC (or any similar organization or agency succeeding to its
functions of reporting prices).

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE AMEX,
the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

 

2

 



 



2.             Interest; Maximum Rate. Interest on this Note shall accrue at the
Interest Rate, beginning on the date hereof, and be payable upon the Maturity
Date. Any amounts not paid when due under this Note shall accrue interest at the
rate of 20% per annum until such past due amounts have been paid in full. It is
expressly agreed and provided that the total liability of Company under this
Note for payments in the nature of interest shall not exceed the maximum lawful
rate authorized under applicable law (the “Maximum Rate”), and, without limiting
the foregoing, in no event shall any rate of interest or default interest, or
both of them, when aggregated with any other sums in the nature of interest that
Company may be obligated to pay under this Note exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law and
applicable to this Note is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to this Note from
the effective date forward, unless such application is precluded by applicable
law. If under any circumstances whatsoever, interest in excess of the Maximum
Rate is paid by Company to Holder with respect to indebtedness evidenced by this
Note, such excess shall be applied by Holder to all other unpaid portions of the
Obligations or be refunded to Company at the election of Holder.

 

3.             No Prepayment; Order of Payments. This Note may be prepaid in
full or in part at any time and without the prior written consent of Holder. All
payments received hereunder shall be applied first to the payment of accrued
interest and any fees or expenses payable hereunder and the balance applied to
the unpaid principal balance then outstanding.

 

4.             Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note:

 

(a)                Failure to Pay. Company shall fail to pay when due any
principal, interest, expenses, fees and other amounts payable hereunder on the
applicable due date;

 

(b)               Failure to Perform. Company shall fail to perform any of its
obligations under this Note when due;

 

(c)               Breach. Any of the representations made by Company in this
Note shall be false or misleading in any material respect;

 

(d)               Change of Control. Company (i) shall initiate or participate
in any Fundamental Transactions or (ii) is subject to the acquisition in one or
more related transactions by any Person or “group” of Persons (as such term is
defined in Section 13(d) and 14(d) of the Act, and the related regulations) who
have expressed intent to acquire more than 50% of the total voting power of
outstanding voting securities of Company;

 

(e)               No Listing. Shares of Common Stock shall not be listed or
quoted or are otherwise suspended from trading on a Trading Market for a period
of five consecutive Trading Days;

 

(f)               Voluntary Bankruptcy or Insolvency Proceedings. Company shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect,
including without limitation, any assignment for the benefit of its creditors or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it;

 

(g)               Involuntary Bankruptcy or Insolvency Proceedings. Proceedings
for the appointment of a receiver, trustee, liquidator or custodian of Company
or of all or a substantial part of the property thereof, or an involuntary case
or other proceedings seeking liquidation, reorganization or other relief with
respect to Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 45
days of commencement.

 

3

 



 



5.             Rights of Holder upon Default. Upon the occurrence and during the
continuance of an Event of Default, Holder may, by written notice to Company,
declare all outstanding Obligations due hereunder to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived. In addition to the foregoing remedies,
upon the occurrence of any Event of Default, Holder may exercise any other right
power or remedy permitted to it by law, either by suit in equity or by action at
law, or both. Upon the occurrence of any Event of Default, Holder may in its
sole discretion choose to waive such default and keep this Note outstanding
pursuant to its terms herein.

 

6.            Note Registration; New Notes for Transfers. Company shall register
this Note upon records maintained by Company for that purpose (the “Note
Register”) in the name of Holder. Company may deem and treat Holder as the
absolute owner hereof for all other purposes, absent actual notice to the
contrary from Holder.

 

7.             Representations and Warranties of Company. Company represents and
warrants to Holder that:

 

(a)                Due Incorporation, Qualification, etc. Company (i) is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware;

(ii)   has the power and authority to own, lease and operate its properties and
carry on its business as now conducted; and (iii) is duly qualified, licensed to
do business and in good standing as a foreign corporation in each jurisdiction
where the failure to be so qualified or licensed could reasonably be expected to
have a material adverse effect on the assets, liabilities, condition (financial
or otherwise) or business of Company.

 

(a)                Authority. The execution, delivery and performance by Company
of this Note and the consummation of the transactions contemplated hereby: (i)
are within the power of Company; and (ii) have been duly authorized by all
necessary actions on the part of Company.

 

(b)               Enforceability. This Note has been duly executed and delivered
by Company and constitutes a legal, valid and binding obligation of Company,
enforceable against Company in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.

 

(c)                Private Sale. Assuming that Holder has purchased this Note
for investment purposes and not with a view to its distribution, the issuance of
this Note does not require registration under the Securities Act or any state
securities laws.

 

(d)               Issuance of Note. Neither the issuance nor the delivery of
this Note is subject to any preemptive right of any stockholder of Company or to
any right of first refusal or other similar right in favor of any person or
entity which has not been waived.

 

4

 



 

(e)                Governmental Approvals. Company is not required to obtain any
order, consent, approval or authorization of, or to make any declaration or
filing with, any governmental agency (including under any state securities or
“blue sky” laws) in connection with the execution and delivery of this Note, or
the consummation of the transactions contemplated hereby.

 

(f)                Financial Condition. Company is not entering into the
arrangements contemplated by this Note with actual intent to hinder, delay or
defraud either present or future creditors. On the date hereof on a pro forma
basis after giving effect to the transactions contemplated and to all debts
incurred or to be created in connection herewith, the present fair salable value
of the assets of Company (on a going concern basis) will exceed the probable
liabilities of Company on its debts (including its contingent obligations).

 

8.            Waiver and Amendment; Entire Agreement. No provision of this Note
may be amended, waived or modified except upon the written consent of Company
and Holder. No failure on the part of Holder to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder by Holder preclude any other
or further exercise thereof or the exercise of any other right. This Note
constitutes the entire agreement of Company and Holder with respect to the
matters set forth herein.

 

9.            Assignment. Neither this Note nor any rights or obligations of
Company hereunder may be assigned, conveyed or transferred, in whole or in part
other than as set forth in this Note. The rights and obligations of Company and
Holder under this Note shall be binding upon and benefit their respective
permitted successors, assigns, heirs, administrators and transferees.

 

10.          Notices. Any and all notices or other communications or deliveries
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via email to the email address specified in this Section prior to 5:00
p.m. (New York City time) on a Trading Day, (ii) the next Trading Day after the
date of transmission, if such notice or communication is delivered via email to
the email address specified in this Section on a day that is not a Trading Day
or later than 5:00 p.m. (New York City time) on any Trading Day, (iii) the
Trading Day following the date of mailing, if sent by nationally recognized
overnight courier service or (iv) upon actual receipt by the party to whom such
notice is required to be given. The addresses for such communications shall be:
(i) if to Company, to InterCloud Systems, Inc., 1030 Broad Street, Shrewsbury,
NJ 07702, Attention: Timothy A. Larkin, email address:
tlarkin@intercloudsys.com, and (ii) if to Holder, to the address or email
address appearing on Company’s shareholder records or Note Register or such
other address as Holder may provide to Company in accordance with this Section
14, with a mandatory copy of any notice to Holder not sent by email to be
simultaneously emailed to the email address of Holder appearing on the Company’s
Note Register with a simultaneous cc by email to:mfdurfee@gmail.com.

 

11.           Fees and Expenses. Company agrees to pay to Holder, in addition to
the principal amount due hereunder, all fees and expenses (including court costs
and legal fees and expenses) incurred or expended by Holder in connection with
the negotiation, administration and enforcement of this Note.

 

5

 



 

12.           Waiver of Jury Trial. COMPANY, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
HEREBY IRREVOCABLY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION ARISING OUT
OF THIS NOTE AND THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

13.           Headings. The headings herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof

 

14.           Severability. If one or more provisions of this Note are held to
be unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of the Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

15.           Governing Law; Jurisdiction. The provisions of this Note shall be
governed by and construed in accordance with the laws of the State of New Jersey
without reference to conflict of law provisions. Any action or proceeding in
connection with this Agreement shall be brought in any court of record of the
State of New Jersey or the United States in such state, and the parties hereto
irrevocably consent to and confer personal jurisdiction of such court over them
by such court.

 

 

Signatures appear on the following page

 

 

6

 



 





IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 



  INTERCLOUD SYSTEMS, INC.         By:     Name      Title         



 

 



--------------------------------------------------------------------------------

 